710 So.2d 1051 (1998)
Rufus Wayne DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 96-4821.
District Court of Appeal of Florida, First District.
June 10, 1998.
Nancy A. Daniels, Public Defender; Raymond Dix, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Denise O. Simpson, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct appeal, Rufus W. Davis contends that the trial court committed reversible error regarding his convictions and sentences for burglary of a conveyance, grand theft and criminal mischief. We find his arguments with respect to the convictions without merit. Further, neither do we find reversible error regarding his sentences, because the record before us reflects that appellant was found to be a habitual felony offender only with regard to count 1 (burglary of a conveyance). Accordingly, the imposition of a term of probation for count 2 (grand theft) to run consecutively to the term of imprisonment imposed for count 1 is not *1052 erroneous. Compare Benjamin v. State, 667 So.2d 437 (Fla. 2d DCA 1996).
AFFIRMED.
BENTON, VAN NORTWICK and PADOVANO, JJ., concur.